Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment declares monthly dividend for Class A and B shareholders TORONTO, July 10 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today that its Board of Directors has declared monthly dividends of $0.0825 per Class A share and $0.08333 per Class B share payable on each of August 31, 2007, September 28, 2007 and October 31, 2007 to shareholders of record at the close of business on August 17, 2007, September 14, 2007 and October 17, 2007 respectively. Corus' Board of Directors reviews the dividend on a quarterly basis.
